GILLETTE, P. J.,
dissenting.
I share the majority’s concern over the use of improper process in this case. However, I find that subject to be beside the point, now that the child is physically in Oregon. I therefore respectfully dissent.
The question before us is a simple one: does a juvenile court have jurisdiction over the person of a child when a petition alleging jurisdiction, valid on its face, has been filed and the child is physically before the court? The majority seems to believe this question may be answered by focussing on the time the child was taken into temporary custody. The majority says:
“* * * The question [is] whether the child was ‘present’ within the meaning of the juvenile code.
“We conclude that presence in the factual context of this case means the physical presence of the child in the state when the child is taken into temporary custody. * * *” (Emphasis in original). (Slip opinion at 4).
The majority then goes through an analysis of the statutes governing when a child may be taken into temporary custody, doing so obviously on the theory that these statutes define the *96outer limits of juvenile court jurisdiction. 66 Or App at 94. The majority summarizes its research thusly: “There is no statutory provision establishing personal jurisdiction over a nonresident child who is not a ward of the court and who is taken into custody outside the state.” 66 Or App at 93.
That is true, but irrelevant. The issue in this case is not whether there is statutory authority to take the child into temporary custody outside the state — no one suggests there is. Rather, the issue is: once that has occurred without authority, and the child has been brought back to Oregon, may jurisdiction be exercised? The majority does not seem to see that this separate question is the pertinent one.
For my part, the answer is simple: It is the child now in our state with whom we are first and foremost supposed to be concerned. The child is here; a petition valid on its face alleging circumstances endangering the child’s welfare has been filed; there is jurisdiction. The remedies of the parents for improper use of process — if any — must be found elsewhere. I would affirm the juvenile court.
I respectfully dissent.